Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 1/19/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Gordon, in view of Momchilov, in view of Koivisto, in view of Lewis.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-5, 7-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2014/0096166 A1), hereinafter referred to as Gordon, in view of Momchilov (US 2020/0120159 A1), hereinafter referred to as Momchilov, in view of Koivisto (US 2007/0150930 A1), hereinafter referred to as Koivisto, in view of Lewis (US Patent No. 9,426,519), hereinafter referred to as Lewis.

7.	Regarding claim 1, Gordon discloses a method, comprising:  determining a current value of a first state descriptor associated with the first media player (fig. 1-3, paragraphs 16-18 and 21 wherein pause actuation on the first media device presented causes a timestamp to be associated with the timed location of the content pause for the purpose of continuing content on a second media device at the point of time of pause actuation on the first device).
	However Gordon is silent in regards to disclosing setting a value of a second state descriptor associated with the second media player to match the current value of the first state descriptor.
(fig. 3-4 and 6, paragraphs 45-47 and 49 wherein user transition between first device application presenting content to second device application presenting content can occur for media presented on same device).  Momchilov (paragraph 49) provides motivation to combine the references wherein interaction with content on secondary device browser after interacting with the same content on a first device browser, wherein both browsers exist on the same client device.  All of the elements are known.  Combining the references would yield the instant claims wherein viewer of content is allowed to transfer from one viewing browser device to a second viewing browser device to consume the same content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Gordon and Momchilov are silent in regards to disclosing after setting the value of the second state descriptor, causing the second media player to begin playback of the video content item, wherein the second media player begins playing the video content item based on the value of the second state descriptor.
Koivisto discloses after setting the value of the second state descriptor, causing the second media player to begin playback of the video content item, wherein the second media player begins playing the video content item based on the value of the second state descriptor (fig. 20-24, paragraphs 135 and 199-203 wherein viewed content is bookmarked in order to view content viewed on playback device 1 on the mobile terminal, wherein bookmark data includes end point of viewed content such as timestamp).  Koivisto (paragraphs 151 and 155) provides motivation to combine the 
However Gordon, Momchilov and Koivisto are silent in regards to disclosing based on an input to transition playback of a video content item from a first media player that is instantiated in a user interface to a second media player that is instantiated in the user interface.
Lewis discloses based on an input to transition playback of a video content item from a first media player that is instantiated in a user interface to a second media player that is instantiated in the user interface (fig. 10, col. 18, lines 34-51 wherein user interface request for content causes advertisement to be displayed in a first media player before playing requested content on a second media player).  Lewis (col. 15, lines 38-52) provides motivation to combine the references wherein user content selection causes content to be played in a first media player before playing requested content on a second media player.  All of the elements are known.  Combining the references would yield the instant claims wherein user interface input causes migration from a first media player to a second media player.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 2, Momchilov discloses the method of claim 1, further comprising, after setting the value of the second state descriptor to match the current value of the first state descriptor, causing the first media player to stop playing the video content item (fig. 3-4, paragraphs 41 and 67 wherein first device paired to user migrated second device stops operating at some point).

9.	Regarding claim 3, Gordon discloses the method of claim 1, wherein the first playback state descriptor is associated with a first attribute of a current playback state of the first media player (fig. 2-3, paragraphs 18, 21 and 30-31 wherein user can resume viewing paused content on the second device from the point at which the content was paused on the first device, and wherein timestamp is associated with paused content on the first device).
Momchilov discloses the second playback state descriptor is associated with a second attribute of a current playback state of the second media player (fig. 2-3, paragraphs 41 and 54 wherein state of first playback device is re-created on the second playback device).

10.	Regarding claim 4, Gordon discloses the method of claim 3, wherein the first attribute and the second attribute correspond to a same characteristic of playback of a video content item (fig. 2-4, paragraphs 21-22 wherein the timestamp point at which the video content was paused is also the timestamp point at which the video content will be resumed).

11.	Regarding claim 5, Gordon discloses the method of claim 3, wherein the first attribute of the first media player comprises one of a mute setting, a volume level, and a current play time associated with playback of the video content item on the first media player or the second attribute of the second media player comprises one of a mute setting, a volume level, and a current play time associated with playback of the video content item on the second media player (fig. 2-4, paragraphs 21-22 wherein the timestamp point is current play time associated with playback of video content).

12.	Regarding claim 7, Gordon discloses the method of claim 1, wherein the input to transition playback of the video content item comprises a user input (fig. 3, paragraph 60 wherein system receives user input).

13.	Regarding claim 8, Gordon discloses the method of claim 7, wherein the user input is received via the user interface (fig. 3, paragraph 60 wherein user interfaces with system via multimedia player or STB using remote control).

14.	Regarding claim 9, Koivisto discloses the method of claim 1, wherein the input to transition playback of the video content item comprises a predetermined value for a third state descriptor associated with the second media player (fig. 20-24, paragraphs 138 and 199-203 wherein system monitors user operation of playback device 1 of fast forward or rewinding and the like for sending commands to mobile device receiving transferred content).

15.	Regarding claim 10, Koivisto discloses the method of claim 9, further comprising, prior to determining the current value of the first state descriptor associated with the first media player, determining that a current value for the third state descriptor equals the predetermined value (fig. 20-24, paragraphs 138, 170 and 199-203 wherein system monitors user operation of playback device 1 of fast forward or rewinding and the like to exactly locate bookmarks in a presented content stream)

16.	Regarding claim 11, Koivisto discloses the method of claim 1, wherein the first playback state descriptor is associated with an attribute of a current playback state of the video content item and the second playback state descriptor is associated with the attribute of the current playback state of the video of content item (fig. 20-24, paragraphs 135 and 199-203 wherein viewed content is bookmarked in order to view content viewed on playback device 1 on the mobile terminal, wherein bookmark data includes end point of viewed content such as timestamp).

17.	Regarding claim 14, Gordon discloses the method of claim 1, further comprising generating the second media player based on the input to transition playback of the video content item from the first media player to the second media player (fig. 1-3, paragraphs 16-18 and 21 wherein pause actuation on the first media device presented causes a timestamp to be associated with the timed location of the content pause for the purpose of continuing content on a second media device at the point of time of pause actuation on the first device).

18.	Regarding claim 15, Gordon discloses a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform the steps of:  determining a current value of a first state descriptor associated with the first media player (fig. 1-3, paragraphs 16-18 and 21 wherein pause actuation on the first media device presented causes a timestamp to be associated with the timed location of the content pause for the purpose of continuing content on a second media device at the point of time of pause actuation on the first device). 
However Gordon is silent in regards to disclosing setting a value of a second state descriptor associated with the second media player to match the current value of the first state descriptor.
Momchilov discloses setting a value of a second state descriptor associated with the second media player to match the current value of the first state descriptor (fig. 3-4 and 6, paragraphs 45-47 and 49 wherein user transition between first device application presenting content to second device application presenting content can occur for media presented on same device).  Momchilov (paragraph 49) provides motivation to combine the references wherein interaction with content on secondary device browser after interacting with the same content on a first device browser, wherein both browsers exist on the same client device.  All of the elements are known.  Combining the references would yield the instant claims wherein viewer of content is allowed to transfer from one viewing browser device to a second viewing browser device to consume the same content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Koivisto discloses after setting the value of the second state descriptor, causing the second media player to begin playback of the video content item, wherein the second media player begins playing the video content item based on the value of the second state descriptor (fig. 20-24, paragraphs 135 and 199-203 wherein viewed content is bookmarked in order to view content viewed on playback device 1 on the mobile terminal, wherein bookmark data includes end point of viewed content such as timestamp).  Koivisto (paragraphs 151 and 155) provides motivation to combine the reference wherein bookmark data is sent to mobile device from playback device 1 regarding presented content in order to view content on mobile device at a given point.  All of the elements are known.  Combining the references would yield the instant claims wherein state descriptor regarding presented content on first device is transmitted to secondary device to consume content at the same given point as viewed on first device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Gordon, Momchilov and Koivisto are silent in regards to disclosing based on an input to transition playback of a video content item from a first media player that is instantiated in a user interface to a second media player that is instantiated in the user interface.
(fig. 10, col. 18, lines 34-51 wherein user interface request for content causes advertisement to be displayed in a first media player before playing requested content on a second media player).  Lewis (col. 15, lines 38-52) provides motivation to combine the references wherein user content selection causes content to be played in a first media player before playing requested content on a second media player.  All of the elements are known.  Combining the references would yield the instant claims wherein user interface input causes migration from a first media player to a second media player.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

19.	Regarding claim 16, Momchilov discloses the non-transitory computer readable medium of claim 15, further comprising, after setting the value of the second state descriptor to match the current value of the first state descriptor, causing the first media player to stop playing the video content item (fig. 3-4, paragraphs 41 and 67 wherein first device paired to user migrated second device stops operating at some point).

20.	Regarding claim 17, Gordon discloses the non-transitory computer readable medium of claim 15, wherein the first playback state descriptor is associated with a first attribute of a current playback state of the first media player (fig. 2-3, paragraphs 18, 21 and 30-31 wherein user can resume viewing paused content on the second device from the point at which the content was paused on the first device, and wherein timestamp is associated with paused content on the first device).
Momchilov discloses the second playback state descriptor is associated with a second attribute of a current playback state of the second media player (fig. 2-3, paragraphs 41 and 54 wherein state of first playback device is re-created on the second playback device).

21.	Regarding claim 18, Gordon discloses the non-transitory computer readable medium of claim 17, wherein the first attribute and the second attribute correspond to a same characteristic of playback of a video content item (fig. 2-4, paragraphs 21-22 wherein the timestamp point at which the video content was paused is also the timestamp point at which the video content will be resumed).

22.	Regarding claim 19, Gordon discloses a system, comprising:  a memory that stores instructions; and a processor that is coupled to the memory and is configured to perform the steps of, upon executing the instructions:  determining a current value of a first state descriptor associated with the first media player (fig. 1-3, paragraphs 16-18 and 21 wherein pause actuation on the first media device presented causes a timestamp to be associated with the timed location of the content pause for the purpose of continuing content on a second media device at the point of time of pause actuation on the first device); 	
and after setting the value of the second state descriptor, causing the second media player to begin playback of the video content item, wherein the second media (fig. 4-5, paragraphs 33 and 36 wherein paused content being previously viewed on a first media device, and resume viewing said content on secondary media device).
However Gordon is silent in regards to disclosing setting a value of a second state descriptor associated with the second media player to match the current value of the first state descriptor.
Momchilov discloses setting a value of a second state descriptor associated with the second media player to match the current value of the first state descriptor (fig. 3-4 and 6, paragraphs 45-47 and 49 wherein user transition between first device application presenting content to second device application presenting content can occur for media presented on same device).  Momchilov (paragraph 49) provides motivation to combine the references wherein interaction with content on secondary device browser after interacting with the same content on a first device browser, wherein both browsers exist on the same client device.  All of the elements are known.  Combining the references would yield the instant claims wherein viewer of content is allowed to transfer from one viewing browser device to a second viewing browser device to consume the same content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Gordon and Momchilov are silent in regards to disclosing after setting the value of the second state descriptor, causing the second media player to begin playback of the video content item, wherein the second media player begins playing the video content item based on the value of the second state descriptor.
(fig. 20-24, paragraphs 135 and 199-203 wherein viewed content is bookmarked in order to view content viewed on playback device 1 on the mobile terminal, wherein bookmark data includes end point of viewed content such as timestamp).  Koivisto (paragraphs 151 and 155) provides motivation to combine the reference wherein bookmark data is sent to mobile device from playback device 1 regarding presented content in order to view content on mobile device at a given point.  All of the elements are known.  Combining the references would yield the instant claims wherein state descriptor regarding presented content on first device is transmitted to secondary device to consume content at the same given point as viewed on first device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Gordon, Momchilov and Koivisto are silent in regards to disclosing based on an input to transition playback of a video content item from a first media player that is instantiated in a user interface to a second media player that is instantiated in the user interface.
Lewis discloses based on an input to transition playback of a video content item from a first media player that is instantiated in a user interface to a second media player that is instantiated in the user interface (fig. 10, col. 18, lines 34-51 wherein user interface request for content causes advertisement to be displayed in a first media player before playing requested content on a second media player).  Lewis (col. 15, lines 38-52) provides motivation to combine the references wherein user content selection causes content to be played in a first media player before playing requested content on a second media player.  All of the elements are known.  Combining the references would yield the instant claims wherein user interface input causes migration from a first media player to a second media player.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

23.	Regarding claim 20, Gordon discloses the system of claim 19, wherein the first playback state descriptor is associated with a first attribute of a current playback state of the first media player (fig. 2-3, paragraphs 18, 21 and 30-31 wherein user can resume viewing paused content on the second device from the point at which the content was paused on the first device, and wherein timestamp is associated with paused content on the first device).
Momchilov discloses the second playback state descriptor is associated with a second attribute of a current playback state of the second media player (fig. 2-3, paragraphs 41 and 54 wherein state of first playback device is re-created on the second playback device).

24.	Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, in view of Momchilov, in view of Koivisto, in view of Lewis, in view of Jeffries (US 2017/0180780 A1), hereinafter referred to as Jeffries.


Jeffries discloses the method of claim 3, wherein the first attribute is included in a first array of attributes that are each associated with the current playback state of the first media player and the second attribute is included in a second array of attributes that are each associated with the current playback state of the second media player (fig. 8-10, paragraphs 54-55 wherein application specific array logic is used to implement attributes of media players).  Jeffries (paragraphs 108-109) provides motivation to combine the references wherein the playback system receives video content to view on playback module or other client devices.  All of the elements are known.  Combining the references would yield the instant claims wherein media consumption devices of varying ability are arrayed in a media playback system.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

26.	Regarding claim 12, Jeffries discloses the method of claim 1, further comprising instantiating the second media player concurrently with the first media player (fig. 1-2, paragraph 110 wherein single user device can display first media player and second media player at the same time).

(fig. 1-2, paragraph 110 wherein single user device can display first media player and second media player at the same time).

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CNH/
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424